Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (“Agreement”), made and entered into this 22 day of
February, 2012, at Reno, Nevada, by and between ORBCOMM Inc., a Delaware
corporation company, whose address is 2115 Linwood Avenue, Fort Lee, NJ 07024
(“Borrower”), ORBCOMM LLC, a Delaware limited liability company, whose address
is 2115 Linwood Avenue, Fort Lee, NJ 07024 (“ORBCOMM LLC”), ORBCOMM JAPAN,
Limited, a Japanese company, whose address is 17-2 Nishi-Shinbashi 2-Chome,
Minato-ku, Tokyo 105-003, Japan (“ORBCOMM Japan”), StarTrak Information
Technologies, LLC, a Delaware limited liability company, whose address is 408
The American Road, Morris Plains, New Jersey (“StarTrak” and, together with
ORBCOMM LLC and OBRCOMM Japan, the “Pledgors”), such Borrower and Pledgors are
hereinafter collectively referred to as “Debtor,” and SIERRA NEVADA CORPORATION,
a Nevada corporation, whose address is 444 Salomon Circle, Sparks, Nevada 89434,
hereinafter referred to as “Secured Party.”

W I T N E S S E T H :

1. DEFINITIONS AND CONSTRUCTION. Unless otherwise defined herein, capitalized
terms defined in the Loan Agreement and used herein have the meanings given to
them in the Loan Agreement. In addition, as used in this Agreement, “Permitted
Lien” means (a) presently existing or hereafter created Liens in favor of
Secured Party; (b) Liens with respect to the payment of taxes, assessments or
governmental charges, in each case, that are not yet due or that are being
contested in good faith by appropriate proceedings; and (c) liens arising out of
judgments or awards (x) which are fully covered by insurance (subject to
applicable deductibles) and for which the relevant insurer has acknowledged its
responsibility to cover such judgment or award or (y) with respect to which an
appeal is being prosecuted in good faith and in respect of which a stay of
execution shall have been issued.

2. CREATION OF SECURITY INTEREST. Debtor hereby pledges, assigns and transfers
to Secured Party, and grants to Secured Party a security interest in and to the
Collateral described herein pursuant to the Nevada Uniform Commercial
Code—Secured Transactions.

3. OBLIGATIONS SECURED. The obligations secured by said security interest are
briefly described as follows:

a. The payment and performance of all of Borrower’s obligations under that
certain Line of Credit Promissory Note of even date herewith wherein Borrower is
maker, and Secured Party is payee, in the original principal amount of up to
$20,000,000.00, together with any modifications, extensions or renewals thereof,
the terms of which are incorporated herein by this reference (“Note”);

b. The payment and performance of all of Borrower’s obligations under that
certain Line of Credit Loan Agreement of even date herewith between Borrower and
Secured Party, together with any amendments thereof, the terms of which are
incorporated herein by this reference (the “Loan Agreement”);

 

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

c. The expenses and costs incurred or paid by Secured Party in the preservation,
enforcement and realization of the rights of Secured Party pursuant to the Note,
the Loan Agreement and under this Security Agreement including, without
limitation, reasonable attorneys’ fees, court costs, litigation expenses,
foreclosure expenses, witness fees, and expert witness fees;

d. The expenses and costs incurred or paid by Secured Party to preserve and
maintain the Collateral; and

e. The expenses and costs incurred or paid by Secured Party in performing the
duties of Debtor pursuant to said obligations and the duties of Debtor under
this Security Agreement.

4. DESCRIPTION OF COLLATERAL. The collateral (“Collateral”) consists of all of
the following:

a. All rights of Debtor to payment for goods sold or for services rendered
whether or not earned by performance, including but not limited to those
evidenced by an instrument or chattel paper (as those terms are defined in the
Nevada Uniform Commercial Code);

b. Certain Satellites now owned or hereafter acquired, wherever located, whether
in the possession of Debtor or any other person and all improvements,
replacements, accessions and additions thereto and embedded software included
therein as follows:

(i) Satellite 1 as described in the Procurement Agreement;

(ii) Satellite 2 as described in the Procurement Agreement;

(iii) Satellite 3 as described in the Procurement Agreement;

(iv) Satellite 4 as described in the Procurement Agreement;

(v) Satellite 5 as described in the Procurement Agreement;

(vi) Satellite 6 as described in the Procurement Agreement;

(vii) Satellite 7 as described in the Procurement Agreement;

(viii) Satellite 8 as described in the Procurement Agreement;

(ix) Satellite 9 as described in the Procurement Agreement;

c. All proceeds of any of the foregoing, including without limitation, all
rights to payment with respect to any insurance, including returned premiums, or
any claim or cause of action relating to any of the foregoing.

 

2

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

5. PURCHASE MONEY. Debtor acknowledges that certain of the proceeds of the
obligations secured hereby may be used to enable Debtor to acquire rights in, or
the use of, certain of the Collateral.

6. CLASSIFICATION OF COLLATERAL. Debtor acknowledges that, at the time said
security interest attaches, the Collateral consists of accounts, equipment,
instruments and goods.

7. TAXES, ASSESSMENTS AND LIENS. Debtor agrees to pay prior to delinquency all
taxes, charges, encumbrances, liens and assessments against the Collateral and,
upon the failure of Debtor to do so, Secured Party may, at its option, pay any
of the same. Debtor shall reimburse Secured Party on demand for any amounts paid
by Secured Party pursuant to this Paragraph 7, together with interest thereon at
the rate of 12% per annum from the date of payment until the date of
reimbursement.

8. OPERATION AND MAINTENANCE. Debtor will properly operate, maintain, protect
and care for that portion of the Collateral consisting of Satellites while in
Debtor’s control or possession. Without limiting the generality of the
foregoing, Debtor will:

a. Properly service, repair, keep in good running order and condition, store and
shelter such Collateral while in Debtor’s control or possession;

b. Operate such Collateral in a careful and proper manner and in compliance with
all applicable laws, rules and regulations, all conditions of the insurance
required under Paragraph 12 hereof and all manufacturer’s instruction and
warranty requirements in each case in all material respects; and

c. Not make any alterations or additions which detract from such Collateral’s
economic value or functional utility except as may be required by law.

9. INSPECTION RIGHTS. Secured Party, through its employees, agents and
representatives, shall have the right to inspect the Collateral at reasonable
times and upon reasonable notice to Debtor.

10. TRANSFER OF COLLATERAL. Debtor shall not sell or transfer nor suffer any
sale or transfer of the Collateral, nor any part thereof, nor any interest of
Debtor therein, without the prior written consent of Secured Party.

11. DEBTOR’S REPRESENTATIONS, COVENANTS AND WARRANTIES. In addition to any other
representations, covenants and warranties contained herein, Debtor hereby
represents, covenants and warrants to Secured Party as follows:

a. Each Debtor is the owner of that Debtor’s respective Collateral, has not
previously assigned, transferred or granted any other security interest in the
Collateral or any portion thereof other than Permitted Liens (and shall not do
so in the future), has full right, power and authority and capacity to grant to
Secured Party a security interest in the Collateral, and shall defend the
Collateral against the claims and demands of all persons other than Secured
Party;

 

3

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

b. That Debtor shall give Secured Party prior written notice of any proposed
change in the name or entity under which Debtor is conducting its business; and

c. In the event that Debtor intends to maintain any portion of the Collateral at
an office outside of the State of New Jersey, Debtor shall give Secured Party
prior to written notice of such fact and shall execute and deliver to Secured
Party such additional documents and agreements, including, without limitation,
financing statements, as Secured Party may reasonably require to insure the
perfection of Secured Party’s interest in and to the Collateral.

12. INSURANCE. To the extent Debtor obtains a policy or policies of insurance on
the portion of the Collateral consisting of Satellites, such policy or policies
shall name Secured Party as a loss payee as its interest may appear. Debtor
shall provide Secured Party with evidence of such policy or policies and shall
provide Secured Party with evidence of renewal of such policy or policies at
least ten (10) days prior to expiration. Any such policy shall provide that it
may not be canceled without at least ten (10) days prior written notice to
Secured Party.

Promptly upon obtaining knowledge of any damage to any portion of the
Collateral, Debtor shall so notify Secured Party in writing. In any event, such
notice shall be given to Secured Party not more than five (5) days after Debtor
obtains knowledge of such damage.

Provided that Debtor is not then in default hereunder or under any obligation
secured hereby, Secured Party shall release any insurance proceeds resulting
from such damage for the purpose of assisting Debtor in repairing such
Collateral or replacing such Collateral with goods the quality, value and
function of which is at least equal to that of the Collateral which has been
damaged. Release of such insurance proceeds for the purposes set forth above
shall be subject to such disbursement conditions as Secured Party may reasonably
require to protect its security interest. In the event that the cost of
repairing or replacing any damaged Collateral is estimated to exceed the
insurance proceeds available for such purpose, Debtor agrees to pay such excess
cost and Secured Party may condition its release of the insurance proceeds upon
Debtor’s election to either provide Secured Party (i) evidence acceptable to
Secured Party of Debtor’s ability to pay any such excess cost (the “Excess
Cost”) or (ii) a first priority security interest on other Satellite(s) not then
pledged to Secured Party, and which shall be approved by Secured Party, which
approval will not be unreasonably withheld, to the extent necessary to replace
the portion of Collateral consisting of Satellites which suffered the casualty
event (the “Replacement Collateral”).

If Debtor is in default hereunder, or under any obligation secured hereby, at
the time of any damage to the Collateral or any portion thereof, or if Debtor
fails to either (i) provide Secured Party with acceptable evidence of Debtor’s
ability to pay any Excess Cost or (ii) provide Secured Party with Replacement
Collateral, or if Debtor fails to timely pay any such Excess Cost, or if Debtor
fails to repair or replace the Collateral as required herein, then Secured Party
may apply the insurance proceeds to the payment of any obligation secured
hereby, in such order as Secured Party may determine in its reasonable
discretion.

 

4

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

13. DEFINITION OF DEFAULT. Debtor shall be in default under this Agreement upon
the occurrence of any of the following events (each, an “Event of Default”):

a. Failure of Debtor to fully perform any and all covenants and agreements
contained in this Agreement, provided that Debtor shall have failed to cure such
failure within thirty (30) days after receiving written notice thereof from
Secured Party, and further provided that if such item cannot reasonably be cured
in such 30-day period, then Debtor shall be deemed to have timely cured if
Debtor commences the cure within said 30-day period and diligently pursues the
same to completion;

b. Failure of Borrower to make any payment or perform any obligation under the
Loan Agreement beyond any applicable grace period; or

c. Failure of Borrower to make any payment or perform any obligation under the
Note beyond any applicable grace period.

14. ACCELERATION. Upon the occurrence and during the continuance of an Event of
Default, Secured Party may, at its option, declare immediately due and payable
all obligations secured hereby, and the same shall thereupon become immediately
due and payable without notice to or demand on Debtor.

15. REMEDIES. The rights, powers and remedies given to Secured Party by this
Agreement shall be in addition to all rights, powers and remedies given to
Secured Party by virtue of any statute or rule of law, including, but not
limited to, the right to require Debtor to assemble the Collateral and to make
it available to the Secured Party at a place to be designated by the Secured
Party which is reasonably convenient to the Debtor and Secured Party. Any
forbearance or failure or delay by Secured Party in exercising any right, power
or remedy hereunder shall not be deemed to be a waiver of any other right, power
or remedy, nor as a continuing waiver.

16. DEBTOR’S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until default, Debtor
may have possession of the tangible personal property and beneficial use of all
the Collateral and may use it in any lawful manner not inconsistent with this
Agreement, the Loan Agreement, the Note and all documents related thereto. Until
default, Debtor may collect any of the Collateral consisting of accounts. If
Secured Party at any time has possession of any Collateral, whether before or
after an Event of Default, Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral for purposes
of this Agreement if Secured Party takes such action for that purpose as Debtor
shall request or as Secured Party, in Secured Party’s reasonable discretion,
shall deem appropriate under the circumstances, but failure to honor any request
by Debtor shall not of itself be deemed to be a failure to exercise reasonable
care. Secured Party shall not be required to take any steps necessary to
preserve any rights in the Collateral against prior parties, nor to protect,
preserve or maintain any security interest given to secure the obligations
secured by this Agreement.

 

5

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

17. SECURED PARTY’S EXPENDITURES. If any action or proceeding is commenced that
would materially affect Secured Party’s interest in the Collateral or if Debtor
fails to comply with any provision of this Agreement, the Loan Agreement, the
Note and all documents related thereto, including but not limited to Debtor’s
failure to discharge or pay when due any amounts Debtor is required to discharge
or pay under this Agreement, the Loan Agreement, the Note and all documents
related thereto, Secured Party on Debtor’s behalf may (but shall not be
obligated to) take any action that Secured Party deems reasonably appropriate,
including but not limited to discharging or paying all taxes, liens, security
interests, encumbrances and other claims, at any time levied or placed on the
Collateral and paying all costs for maintaining and preserving the Collateral.
All such expenditures incurred or paid by Secured Party for such purposes will
then bear interest at the rate of 12% per annum from the date incurred or paid
by Secured Party to the date of repayment by Debtor. All such expenses will
become a part of the obligations secured by this Agreement and, at Secured
Party’s option, will be payable on demand. The Agreement also will secure
payment of these amounts. Such right shall be in addition to all other rights
and remedies to which Secured Party may be entitled upon Default.

18. LIABILITY. In all cases where this Agreement is executed by more than one
person as debtor or secured party, all reference to Debtor or Secured Party, as
the case may be, shall be construed to include the plural and the obligations of
Debtor and rights of Secured Party are joint and several.

19. POWERS OF ATTORNEY. Debtor appoints Secured Party the attorney in fact of
Debtor to prepare, sign, file and/or record this Agreement, one or more
financing statements, and to take any other action deemed necessary, useful or
desirable by Secured Party to perfect and preserve Secured Party’s security
interest hereunder. Debtor hereby authorizes Secured Party to file financing
statements, amendments and continuation statements in such filing offices as
Secured Party deems necessary in connection with the security interest granted
herein.

20. TIME. Time is of the essence of this Agreement.

21. BINDING EFFECT. This Agreement shall inure to the benefit of, and be binding
upon, the heirs, assigns, transferees, personal representatives and successors
in interest, in any capacity, of the parties hereto.

22. NOTICES. Any notice which either party hereto deems necessary, useful or
desirable to give the other may be given by depositing the notice or a copy
thereof in the United States mails addressed to such other party at the address
shown herein. Receipt thereof by the addressee is conclusively presumed on the
business day next following the dispatch thereof. For purposes of Article 9 of
the Uniform Commercial Code in effect in Nevada (the “UCC”), the parties agree
that mailing a written notice to Debtor at the address set forth on page 1 of
this Agreement as the address of Debtor’s chief place of business, or at such
other address as Debtor has notified Secured Party in writing, which notice
specifies the time and place of any public or private sale of the Collateral, 30
days before the date such sale is to take place shall be deemed to be reasonable
notification of such sale.

 

6

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

23. DEBTOR’S OBLIGATION TO MAKE COLLATERAL AVAILABLE TO SECURED PARTY. Upon the
occurrence and continuance of an Event of Default, the Secured Party may require
Debtor to assemble the Collateral to the extent feasible and make it available
to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to both parties. Without removal Secured Party may render
the Collateral unusable and may dispose of the Collateral on the Debtor’s
premises under the UCC.

24. ADDITIONAL RIGHTS OF SECURED PARTY. If the Collateral or any portion thereof
now or hereafter consists of instruments, documents, chattel paper, accounts,
general intangibles, or goods in the possession of Secured Party, and if an
Event of Default shall have occurred and be continuing, and only in such event
and to such extent:

a. At any time, and following ten (10) days written notice to Debtor given in
the manner provided in Paragraph 22 above, and at the expense of Debtor, Secured
Party, in its name or in the name of its nominee or of Debtor, may, but shall
not be obligated to:

(i) notify any person obligated on any security instrument or other paper
subject to this Agreement of its rights hereunder;

(ii) collect by legal proceedings or otherwise all dividends, interest,
principal and other sums now or hereafter payable upon or on account of the
Collateral;

(iii) perform any obligation of Debtor hereunder.

b. Protest is waived.

c. Debtor waives any right to require Secured Party to:

(i) proceed against third persons;

(ii) proceed against or exhaust any Collateral, or

(iii) pursue any remedy available to Secured Party.

d. Debtor warrants that the Collateral is true, genuine and all that it purports
on its face to be.

25. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada (excluding its conflict of laws
rules), except to the extent the validity, perfection or priority of the
security interest granted by the Debtor in the Collateral pursuant hereto, or
the remedies provided for herein are governed by the laws of a jurisdiction
other than the State of Nevada.

26. WAIVER OF RIGHT TO JURY TRIAL. Debtor hereby expressly waives any right to a
trial by jury in any action or proceeding to enforce or defend any rights under
this Agreement or under the Note, the Loan Agreement or any other loan documents
executed in connection with the Note, as the same may be amended from time to
time, or otherwise arising

 

7

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

from any lending relationship existing in connection with the Note. Debtor
agrees that any such action or proceeding shall be tried before a court and not
before a jury. The parties agree that Clark County, Nevada shall be the proper
venue for any action or proceeding brought to enforce or defend any rights under
this Agreement or under the Note, the Loan Agreement or any other loan documents
executed in connection with the Note, as the same may be amended from time to
time, or otherwise arising from any lending relationship existing in connection
with the Note.

27. FURTHER ASSURANCES. Debtor shall from time to time, at Debtor’s sole
expense, promptly execute and deliver all instruments and documents, and take
all further actions, as may be necessary and desirable, or that Secured Party
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby, or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral.

28. SEVERABILITY. Should any provision of this Agreement be deemed unlawful or
unenforceable, said provision shall be deemed several and apart from all other
provision of this Agreement and any remaining provisions of this Agreement shall
be fully enforceable.

29. COUNTERPARTS. This Agreement may be executed in any number of counterparts
(by original, facsimile copy or electronic mail), each of which when so
delivered shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement shall become
effective upon the execution of a counterpart hereof or thereof by each of the
parties hereto.

30. AMENDMENT, MODIFICATION AND WAIVER. Without the prior written consent of the
Secured Party and Debtor, no amendment, modification, or waiver of, or consent
to any departure from, any provision hereunder shall be effective. Any such
amendment, modification, waiver, or consent shall be effective only in the
specific instance and for the specific purpose for which given. No waiver by
Secured Party hereunder of any default shall be effective unless in writing, and
any such waiver shall not operate as a waiver of any other default or the same
default on a future occasion. No delay or omission on the part of Secured Party
in exercising any right hereunder shall operate as a waiver of such right or of
any other right hereunder.

31. NON-BORROWER DEBTOR PROVISIONS. Pledgors are not the maker of the Note.
Pledgors are executing this Agreement for the sole purpose of encumbering their
interests in the Collateral as and upon the terms and provisions above provided
in this Agreement, and Pledgors shall not be liable whatsoever for the payment
or performance of any obligation of Borrower pursuant to the Note. However, in
executing and delivering this Agreement to Secured Party, Pledgors, and each of
them, expressly represent, acknowledge and agree as follows:

a. That (i) this Agreement is executed at Borrower’s request, and Pledgors have
received adequate consideration therefore as the Pledgors shall receive a
substantial benefit as a result of the Loan Agreement from which the Note
arises; (ii) this Agreement complies with any and all agreements between
Borrower and Pledgors regarding Pledgors’ execution hereof;

 

8

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

(iii) Secured Party has made no representation to Pledgors as to the
creditworthiness of Borrower; and (iv) Pledgors have established adequate means
of obtaining, and will obtain from Borrower on a continuing basis, financial and
other information pertaining to Borrower’s financial condition and any facts or
circumstances that might in any way affect Pledgors’ obligations under this
Agreement, and Secured Party shall have no obligation to disclose to Pledgors
any information or furnish any material acquired in the course of the Secured
Party’s relationship with Borrower.

b. To the extent permitted by applicable law, Pledgors waive any defense arising
by reason of (i) any disability or other defense of Borrower or any other
person; (ii) the cessation from any cause whatsoever, other than payment in full
of the obligations secured hereby; (iii) the application by Borrower of the
proceeds of any obligations secured hereby for purposes other than the purposes
represented by Borrower to Secured Party or intended or understood by Borrower
or Secured Party; (iv) any act or omission by Secured Party which directly or
indirectly results in or aids the discharge or release of Borrower, any other
person, any obligations secured hereby, or any collateral by operation of law or
otherwise; or (v) any modification of any obligations secured hereby in any form
whatsoever, including without limitation the renewal, extension, compromise,
acceleration or other change in time for payment or terms of such obligations,
increase or decrease of the rate of interest thereon, or other change in the
terms of such obligations or any part thereof, and Pledgors agree to execute
such amendments to this Agreement as Secured Party may reasonably require to
reflect that this Agreement secures the obligations secured hereby as modified.

[Signature Page to Follow]

 

 

9

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Security
Agreement the day and year first above written at the place specified.

“Debtor”

 

  ORBCOMM INC., a Delaware corporation    

ORBCOMM JAPAN, Limited, a Japanese company

By:         By:       Marc Eisenberg     Name:       Chief Executive Officer    

Its:

   

 

ORBCOMM LLC, a Delaware limited

liability company

   

STARTRAK INFORMATION TECHNOLOGIES,

LLC, A DELAWARE LIMITED LIABILITYCOMPANY

By:         By:     Name:         Name:    

Its:

       

Its:

   

“Secured Party”

 

  SIERRA NEVADA CORPORATION, a Nevada corporation By:       

Eren Ozmen

President

 

10

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600